47 So.3d 975 (2010)
Terry L. FREDRICKSON, Appellant,
v.
Gail M. FREDRICKSON, Appellee.
No. 4D09-3608.
District Court of Appeal of Florida, Fourth District.
December 1, 2010.
Joshua D. Ferraro of the Ferraro Law Group, PL, Stuart, for appellant.
Lisa D. Harpring, Vero Beach, for appellee.
PER CURIAM.
The husband appeals an order denying his petition for modification of alimony. We affirm, as competent substantial evidence supports the trial court's conclusion that even if the husband sustained a decrease in income, the change was not permanent or involuntary. We find no error in the court's treatment of business reimbursements, nor is the husband's combined support obligation excessive. The husband also challenges an order requiring him to pay the wife's attorney's fees and costs. Because the amount has not yet been set, this issue is not ripe for review. See Winkelman v. Toll, 632 So.2d 130 (Fla. 4th DCA 1994); Trisotto v. Trisotto, 966 So.2d 986 (Fla. 5th DCA 2007). Accordingly, we dismiss this portion of the appeal as premature.
Affirmed in part; dismissed in part.
HAZOURI, CIKLIN and LEVINE, JJ., concur.